DETAILED ACTION
Applicants’ arguments, filed 20 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instantly claimed composition is removable with water with a pH of more than 7. The examiner notes that ocean water has a pH of over 8. See Palmer et al. (Science, Vol. 300, 18 April 2003, pages 480-482), as of Table 1 on page 481 of Palmer. The pH values of ocean water taught by Palmer appear to range from about 8.18 to about 8.30. As such, the skilled artisan would have understood that the claimed composition is removed in ocean water because ocean water has a pH of above 7.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to microcapsules that are positively charged, as of Traynor, title and abstract.
As to the required particle of claim 1, Traynor teaches particles in the abstract.

As to the required anionic polymer of claim 1, Traynor teaches a list of anionic polymers in paragraph 0182.
As to claim 1, the claim requires a polyion complex. The skilled artisan would have expected that had the cationic polymers and anionic polymers of Traynor been combined, the resultant particle would have been a polyion complex comprising cationic polymers complexed with anionic polymers.
As to claim 1, the claim requires that the polyion complex particles are gel particles. Traynor teaches a gel in paragraph 0040.
As to the required hydrophilic or water-soluble UV filter of claim 1, Traynor teaches phenylbenzimidazole sulfonic acid in paragraph 0062. This is understood to be a water-soluble UV filter.
As to the required physiologically acceptable volatile medium of claim 1, Traynor teaches an oil in water emulsion in paragraph 0024, as well as other types of emulsions. Both oil and water are understood to be physiologically acceptable volatile media. The particles of Traynor appear to be dispersed in said water or oil, as of at least Traynor, page 30, Example 4.
As to the requirement of claim 1 that the composition is capable of forming a film, Traynor teaches a film former in paragraphs 0051 and 0170-0179. The skilled artisan would have expected that the composition of Traynor would have been capable of forming a film had the film former been used in the composition.
KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim requires that a film formed by the composition is resistant to water with a pH of 7 and is removable with water with a pH of more than 7. Traynor teaches the following in paragraph 0149, which is reproduced below.

    PNG
    media_image1.png
    131
    465
    media_image1.png
    Greyscale

The skilled artisan would have understood that positively charged ammonium groups would have become neutral as pH increased to above pKa. The above-reproduced paragraph appears to indicate that a positively charged particle adheres 
As to claims 3-4, Traynor teaches polymerized dimethyldiallylammonium chloride, as of paragraph 0158. This reads on the required polymerized quaternary ammonium polymer of claim 3 and the required dialkyldiallylammonium polymer of claim 4.
As to claims 6-7, Traynor teaches a variety of anionic polymers in paragraph 0182, including alginic acid, which is a polysaccharide, ethylene/maleic anhydride copolymer, and carboxymethyl hydroxyethyl cellulose, which is also a polysaccharide.
As to claim 8, Traynor is silent as to the ratio of cationic to anionic polymer, but does teach zeta potential. The skilled artisan would have understood that there would have been a 1:1 molar ratio of cationic groups to anionic groups when the zeta potential is zero as they cationic groups would have balanced out the anionic groups. The abstract of Traynor teaches a large excess of cationic polymer; however, elsewhere in the reference, Traynor teaches a negative zeta potential in paragraph 0149. As such, the skilled artisan would have been motivated to have optimized the ratio of cationic polymer to anionic polymer from a very high number, to achieve the positive charge excess desired by the abstract, to close to zero or an excess of anionic polymer, as 
As to claim 9, Traynor teaches about 0.1% to 20% of a cationic polymer in paragraph 0165. The skilled artisan would have been motivated to have used from a small amount of anionic polymer to achieve a highly positively charged particle or an equivalent amount of anionic polymer to have achieved the particle in paragraph 0149 of Traynor. This would have resulted in an amount of cationic to anionic polymer in combination being slightly higher than 0.1% to almost 40%, wherein the almost 40% is in the case wherein the particle has 20% of cationic polymer, 20% of anionic polymer, and a relatively neutral zeta potential. This would appear to overlap with the claimed range of 0.01% to 20%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 10-12, Traynor teaches phenylbenzimidazole sulfonic acid in paragraph 0062. Traynor teaches terephthalylidene dicamphor sulfonic acid in paragraph 0061. These are understood to read on the claimed requirements.
As to claim 13, Traynor teaches an amount of sunscreens of 1-25% in paragraph 0072. This is within the claimed range.

As to claims 15-16, Traynor teaches the following, as of Example 4, reproduced below.

    PNG
    media_image2.png
    259
    418
    media_image2.png
    Greyscale

As best understood by the examiner, in the above composition, the ingredients other than water are part of the particle. As such, the water is from 20-65%, and the particle would therefore be from about 35-80%. The value of 35% is calculated as 100% minus 65%, and the value of 80% is calculated as 100% minus 20%. This concentration of the particle of 35-80% overlaps with the required concentration of 0.01-60%. Also, this concentration of water, which is a physiologically acceptable volatile medium, of 20-65%, overlaps with the requirement of 50-90% physiologically acceptable volatile medium.
As to claim 18, Traynor teaches an oil in water emulsion as of at least Example 5, paragraph 0305. Also see Traynor, paragraphs 0018 and 0226.

As to claim 20, Traynor teaches a cosmetic in paragraphs 0062-0063.


Claim 1, 3-4, 6-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Stewart (US Patent 5,916,541) and Conrady et al. (US 3,590,118).
Traynor is drawn to sol-gel microcapsules that may be positively charged. Said capsules may comprise a sunscreen active agent. See the rejection above over Traynor by itself. Traynor teaches film formers in paragraphs 0169-0179, citing various additional references in paragraph 0179.
While Traynor teaches film formers, Traynor does not appear to teach a film.
Stewart is drawn to a sunscreen composition, as of Stewart, title and abstract. Said composition may be in the form of a film, as of Stewart, abstract. The film may be provided by being spread and dried on a human being, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. Stewart teaches application to skin in the abstract.
Conrady et al. (hereafter referred to as Conrady) is drawn to films for delivery of insect repellent to skin, as of Conrady, title and abstract. Conrady teaches that the film has the following properties, as of the abstract, reproduced below.

    PNG
    media_image3.png
    161
    470
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition of Traynor into a film, as of Stewart and Conrady. Traynor teaches a composition with film formers, as of paragraphs 0169-0179 of Traynor, and suggests Stewart (US Patent 5,916,541) in paragraph 0179 of Traynor. Stewart then teaches forming a film by application to a human and drying, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. As such, the skilled artisan would have been motivated to have applied the technique of applying a film to a human body by applying a composition and drying it, as of Stewart and Conrady, to the composition of Traynor which comprises film formers, to have predictably formed a film with a reasonable expectation of success. The skilled artisan would have been motivated to have done so at least because Traynor specifically cites Stewart in paragraph 0179 of Traynor, and Stewart specifically cites Condary in column 2 lines 48-58 of Stewart.
As to claims 1 and 22, the claims require a composition that is resistant to water with a pH of less than 7 and removable using water with a pH of greater than 7. Conrady teaches a composition which is easily removal with mild alkaline solution but is resistant to lower pH water such as rain, snow or perspiration. As such, the skilled artisan would have expected that the composition of the combination of Traynor in view of Stewart and Conrady would have had the required properties of being resistant to pH below 7 and being removable with pH above 7. With regard to the additional limitations 
As to claims 3-4, 6-16, and 18-20, the additional limitations of these claims are taught by Traynor. See the rejection above over Traynor by itself, wherein the examiner explained in detail as to why the subject matter of these claims has been rejected over Traynor.
As to claim 22, the claim requires a film with a thickness of more than 1 µm. None of the above references appear to teach the film thickness. However, Stewart does teach the following, as of column 10, lines 46-51, relevant text reproduced below.

    PNG
    media_image4.png
    120
    489
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood that the thickness of the film affects the ability of the film to absorb ultraviolet. Therefore the skilled artisan would have understood that film thickness is a result-effective variable, and would have been motivated to have optimized film thickness in order to have absorbed ultraviolet radiation efficiently with a reasonable expectation of success. The presence of a known result-effective variable (e.g. film thickness, as taught by Stewart) would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 20 December 2021. These arguments are addressed below.
In applicant’s response, paragraph bridging pages 8-9, applicant argues that Traynor fails to teach a polyion complex particle. This is not persuasive. Traynor teaches the presence of a cationic polymer, as of the abstract, and anionic polymers, as of paragraph 0182. The skilled artisan would have expected that when these polymers were combined, the resultant product would have been a polyion complex.
Applicant argues that although Traynor teaches both cationic polymers and anionic polymers, Traynor is silent as to a polyion complex, as of applicant’s response, page 9, first full paragraph. This is not persuasive because the skilled artisan would have expected that the combination of cationic polymers and anionic polymers would have resulted in a polyion complex.
Applicant’s arguments then focus on Traynor’s use of the term “sol-gel” as of applicant’s response, starting on page 9, second full paragraph, and going on to page 10. As best understood by the examiner, the phrase “sol-gel” is frequently used in the art to describe the formation of an inorganic oxide such as silica by a specific process. For example, in one well-known example of a “sol-gel” process, silica is made from a starting material such as tetraethyl orthosilicate (tetraethoxysilane). In this process, tetraethyl orthosilicate is hydrolyzed followed by polymerized to form silica; the polymerization often being referred to as polycondensation. Traynor appears to teach this at least as of paragraph 0123, though sol-gel processes to form other inorganic oxides such as alumina, zirconia, and titania are taught elsewhere in the reference.


    PNG
    media_image5.png
    311
    471
    media_image5.png
    Greyscale

In this embodiment, a composition comprising polyquaternium-4 (a polycation) and a sunscreen active was prepared. Titanium dioxide, apparently prepared by a sol-gel process, was added separately. While the particle comprising polyquaternium-4 in the above example is not a polyion complex because there is no polyanion, the skilled artisan would have been motivated to have added a polyanion to the polyquaternium-4 in view of the teachings of paragraph 0182 of Traynor.
The examiner notes “consisting of” language on the third line of claim 1. This consisting language would appear to exclude an additional unrecited ingredient from the particle. However, claim 1 also recites “comprising” language on the first line of claim 1. This would appear to allow for additional ingredients in the composition, provided those ingredients are not in the particle. In the case of Traynor, the inorganic oxide prepared 
In applicant’s response, page 9, applicant argues the following.

    PNG
    media_image6.png
    98
    647
    media_image6.png
    Greyscale

Applicant is arguing that Traynor teaches covalent bonding (i.e. fixation) of the cationic polymer of Traynor to the inorganic component of the sol-gel, e.g. covalent bonding of the cationic polymer to silica. This is not persuasive. The covalent bonds described in paragraph 0022 of Traynor appear to be those between the inorganic atom and oxygen, e.g. between silicon and oxygen in sol-gel silica. Applicant does not cite a portion in Traynor where Traynor allegedly teaches covalent bonding between a cationic polymer and the silica or other inorganic oxide formed by sol-gel processes. 
As best understood by the examiner, in order to covalently fix a cationic polymer to sol-gel silica, a linker such as aminopropyl triethoxysilane is needed. See e.g. Shafqat et al. (Journal of Materials Research Technology, Vol. 8(1), 2019, pages 385-395). Shafqat et al. (hereafter referred to as Shafqat) is drawn to development of amino functionalized silica, as of Shafqat, page 385, title and abstract. Shafqat teaches the following method as of page 387, Scheme 1, reproduced below.

    PNG
    media_image7.png
    406
    1025
    media_image7.png
    Greyscale

As such, Shafqat appears to teach the necessity of an amino functionalized silica to covalent bond a linking group such as an amine to the silica. The absence of such an amino functionalization would not appear to result in a silica capable of covalent bonding with a cationic polymer. As Traynor does not teach a silane-linker such as aminopropyl triethoxy silane (APTES), the skilled artisan would not have expected the silica particle of Traynor to have been covalently linked to an additional polymer such as a cationic polymer.
The examiner clarifies that the Shafqat reference, although newly cited, is not part of the statement of rejection and is cited only to respond to applicant’s arguments. In fact, Shafqat is specifically cited by the examiner because it teaches an example of subject matter not taught by Traynor, but which would have needed to have been taught by Traynor in order for applicant’s arguments to have been correct.
In applicant’s arguments, page 10, bottom paragraph, applicant argues that sol-gel particles are distinct from (i.e. not the same as) polyion complexes. The examiner does not necessarily dispute this; however, it is not sufficient to overcome the applied rejection. This is because it would have been prima facie obvious for the skilled artisan 
In applicant’s arguments, page 10, last sentence, applicant argues that Traynor, in emphasizing the role of cationic polymers to impart an increased surface charge on sol-gel microparticles, undermines the rationale to incorporate anionic polymers into the microcapsules. This is not persuasive. Traynor teaches polyanions in paragraph 0182, and as such, the skilled artisan would have been motivated to have included these polyanions in the composition of Traynor. Additionally, while Traynor does teach that a high positive surface charge is desirable, this is not sufficient to teach away from the inclusion of a small amount of polyanion that may result in positive but slightly reduced surface charge as compared with what would have been the case had no polyanion been included. The examiner notes that the instant claims do not require an equal amount of polycation and polyanion, and the instant claims do not require that the surface charge be zero or that the charges of the polycation and the polyanion cancel each other out. As such, the presence of a polycation in combination with a smaller amount of polyanion would still appear to read on the required polyion complex.
Applicant then argues that to modify the composition of Traynor to be in the form of a polyion complex would require the skilled artisan to produce a material that has an entirely different purpose than that of Traynor, as of applicant’s response, page 11. The examiner disagrees because the skilled artisan could have added polyanionic polymer to the composition of Traynor, as of paragraph 0182 of Traynor, provided that the polyanionic polymer was not used in a sufficient amount to destroy the positive charge of the particle of Traynor. Such addition of polyanionic polymer is both suggested by 
With regard to the combination of Traynor in view of Stewart and Conrady, as well as dependent claims, applicant argues that the additional references fail to overcome the deficiencies of Traynor, as of applicant’s response, pages 11-12. No specific arguments are presented in regard to the teachings of the secondary references or to the additional limitations of the dependent claims. As such, applicant’s arguments are not persuasive. Traynor is not deficient, for the reasons set forth above. As no additional arguments have been presented regarding the additional limitations of secondary references or dependent claims, the applied rejections have been maintained.


Close Copending Applications – No Double Patenting
The examiner cites copending applications 16/618755, 16/619887, and 16/770918. These cases have a common inventor/assignee with the instant application and are drawn to similar subject matter. In all of the above-cited cases, the claims are drawn to a particle comprising a cationic polymer and an anionic polymer. However, at the time that this office action has been prepared, the claims in the above-cited cases fail to recite a water-soluble UV filter, or an ingredient that would have acted as a UV filter even if not recognized by the claims. There would have been no motivation for the skilled artisan to have added a UV filter to compositions that do not include a UV filter. 


Terminal Disclaimer
The terminal disclaimer filed on 22 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/062,065 and 16/619,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612